
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1


OPTIONAL ADVANCE UNSECURED PROMISSORY NOTE

$50,000,000   Portland, Oregon
September 5, 2002

        FOR VALUE RECEIVED, the undersigned, MGM MIRAGE, a Delaware corporation
("Borrower") whose address is 3600 Las Vegas Boulevard, Las Vegas, Nevada 89109
hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("Lender"), whose address is 555 S.W. Oak Street,
PL-4, Portland, Oregon 97204, or its assignee, the principal sum of Fifty
Million Dollars ($50,000,000), or so much thereof as shall have been advanced
hereunder and not repaid, together with interest thereon from the date of such
advance as hereinafter provided.

        This Optional Advance Unsecured Promissory Note (the "Note") is given to
evidence Borrower's obligation to repay all sums that Lender may from time to
time advance to Borrower ("Advances") under a revolving line of credit. No
Advances shall be made which create a principal amount outstanding at any one
time that exceeds $50,000,000. However, Advances hereunder may be borrowed,
repaid and reborrowed prior to the Maturity Date, and the aggregate Advances
loaned hereunder from time to time may exceed such maximum amount.

        This Note is given to avoid the execution by Borrower of an individual
note for each Advance by Lender to Borrower. In consideration thereof, Borrower
agrees that Lender's record entries of transactions pursuant to this Note,
together with Lender's written advice of charges, shall be conclusive evidence
of borrowings, charges, and payments made pursuant hereto.

        Reference is hereby made to that certain Second Amended and Restated
364-Day Loan Agreement dated as of April 5, 2002 among Borrower, certain
co-borrowers, Lender, and certain other lenders (the "Loan Agreement"). All
capitalized terms used and not otherwise defined herein shall have the meanings
given them in the Loan Agreement as in effect as of the date hereof.
Notwithstanding the foregoing, this Note shall not be deemed to be one of the
Notes referred to in the Loan Agreement, and except as expressly provided
herein, this Note shall not be governed by the terms and provisions of the Loan
Agreement.

1.    ADVANCES

        1.1  Borrower acknowledges and agrees that Lender is under no obligation
and has not committed to make any Advance hereunder. Borrower acknowledges and
agrees that (a) Lender has the right at any time in its sole and complete
discretion to refuse to make any advance requested by Borrower because of the
optional nature of this line of credit, (b) the inclusion of covenants or the
specification of events of default and remedies, including acceleration, in this
Note will not affect the optional nature of Advances hereunder, (c) no oral
understandings or assurances to the contrary will modify or supplement the
optional nature of Advances hereunder, and (d) if Lender makes any one or more
Advances, Lender is not committed to make other Advances.

        1.2  Advances shall be in an amount of at least $5,000,000 or a larger
multiple of $1,000,000 up to an aggregate of $50,000,000 outstanding at one
time.

        1.3  Any Advance may be made or interest rate option selected only upon
the written request of any person authorized below or such other person as may
be designated by Borrower in writing to

1

--------------------------------------------------------------------------------


Lender from time to time. Borrower hereby authorizes any one of the following
persons acting individually to request Advances and to select interest rate
options:

Dan D'Arrrigo
Robert Selwood
David Vera
Kim McLain

        1.4  Borrower agrees that Lender shall have no obligation to verify the
identity of any of the above-referenced persons making any request pursuant to
this Section 1, and Borrower assumes all risks of the validity and authorization
of such requests by any persons now or hereafter designated by Borrower.

        1.5  Unless Lender is otherwise instructed in writing, all Advances
shall be disbursed by wire pursuant to the following wire instructions:

BANK OF AMERICA       300 S. Fourth Street
Las Vegas, Nevada     ABA NUMBER:   122400724 ACCOUNT NAME:   MGM MIRAGE ACCOUNT
NUMBER:   4961899589

2.    RATE OF INTEREST

        2.1  Interest on each Advance hereunder shall accrue at one of the
following per annum rates selected by Borrower (i) upon notice to Lender the
Base Rate Margin plus the prime rate announced by Lender from time to time, as
and when such rate changes a ("Prime Rate Loan"); or (ii) upon a minimum of two
New York Banking Days' prior notice, the Eurodollar Margin plus the 1-week or
1-month LIBOR rate quoted by Lender from Telerate Page 3750 or any successor
thereto (which shall be the LIBOR rate in effect two New York Banking Days prior
to commencement of the Advance), adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation (a "LIBOR Rate
Loan"). The term "New York Banking Days" means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.
No LIBOR Rate Loan may extend beyond the maturity of this Note. In any event, if
the Loan Period for a LIBOR Rate Loan should happen to extend beyond the
maturity of this Note, such loan must be prepaid at the time this Note matures.

        2.2  If a LIBOR Rate Loan is prepaid prior to the end of the Loan Period
for such loan, whether voluntarily or because prepayment is required due to the
Note maturing or due to acceleration of this Note upon default or otherwise,
Borrower agrees to pay all of Lender's costs, expenses, and Interest
Differential (as determined by Lender) incurred as a result of such prepayment.
The term "Loan Period" means the period commencing on the Advance date of the
applicable LIBOR Rate Loan and ending on the numerically corresponding day
1 month thereafter matching the interest rate term selected by Borrower;
provided, however, (a) if any Loan Period would otherwise end on a day which is
not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which the Loan Period shall end on the
immediately preceding New York Banking Day; or (b) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period. The term "Interest Differential"
shall mean that sum equal to the greater of zero or the financial loss incurred
by Lender resulting from prepayment, calculated as the difference between the
amount of interest Lender would have earned (from like investments in the Money
Markets as of the first day of the LIBOR Rate Loan) had prepayment not occurred
and the interest Lender will actually

2

--------------------------------------------------------------------------------


earn (from like investments in the Money Markets as of the date of prepayment)
as a result of the redeployment of funds from the prepayment. The term "Money
Markets" refers to one or more wholesale funding markets available to Lender,
including negotiable certificates of deposit, commercial paper, eurodollar
deposits, bank notes, federal funds, interest rate swaps, or others. Because of
the short-term nature of this facility, Borrower agrees that the Interest
Differential shall not be discounted to its present value. Any prepayment of a
LIBOR Rate Loan shall be in an amount equal to the remaining entire balance of
such loan.

        2.3  In the event Borrower does not timely select another interest rate
option at least two New York Banking Days before the end of the Loan Period for
a LIBOR Rate Loan, Lender may at any time after the end of the Loan Period
convert the LIBOR Rate Loan to a Prime Rate Loan, but until such conversion, the
funds advanced under the LIBOR Rate Loan shall continue to accrue interest at
the same rate as the interest in effect for such LIBOR Rate Loan prior to the
end of the Loan Period. Lender's internal records of applicable interest rates
shall be determinative in the absence of manifest error. Each LIBOR Rate Loan
shall be in a minimum principal amount of $5,000,000.

        2.4  The term "Base Rate Margin" means, as of each date of
determination, the rate set forth below (expressed in basis points) opposite the
Pricing Level then in effect:

Pricing Level


--------------------------------------------------------------------------------

  Base Rate Margin

--------------------------------------------------------------------------------

I   0.0 II   0.0 III   0.0 IV   32.5 V   52.5

provided that, during each Pricing Period which begins immediately following the
last day of a Fiscal Quarter upon which the Leverage Ratio exceeds 6.25:1.00,
the interest rate margins set forth above shall be increased by 10.0 basis
points above the interest rate margins otherwise applicable during such Pricing
Period.

        The term "Eurodollar Margin" means, as of each date of determination,
the rate set forth below (expressed in basis points) opposite the Pricing Level
then in effect:

Pricing Level


--------------------------------------------------------------------------------

  Base Rate Margin

--------------------------------------------------------------------------------

I   55.0 II   77.5 III   100.0 IV   132.5 V   152.5

provided that, during each Pricing Period which begins immediately following the
last day of a Fiscal Quarter upon which the Leverage Ratio exceeds 6.25:1.00,
the interest rate margins set forth above shall be increased by 10.0 basis
points above the interest rate margins otherwise applicable during such Pricing
Period.

3.    PAYMENTS

        Each Advance, together with all accrued interest thereon, shall be due
and payable one month after the date of such Advance.

4.    MATURITY DATE

        Notwithstanding anything set forth above, all sums due under this Note,
both principal and interest, if not sooner paid, shall be due and payable on
April 4, 2003 (the "Maturity Date").

3

--------------------------------------------------------------------------------


5.    REPRESENTATIONS AND WARRANTIES

        Borrower hereby represents and warrants to Lender as of the date hereof
and as of the date of each request for an Advance hereunder, that:

        5.1    Existence and Qualification; Power; Compliance With
Laws.    Borrower is a corporation duly formed, validly existing and in good
standing under the Laws of Delaware. Borrower is duly qualified or registered to
transact business and is in good standing in each other jurisdiction in which
the conduct of its business or the ownership or leasing of its Properties makes
such qualification or registration necessary, except where the failure so to
qualify or register and to be in good standing would not constitute a Material
Adverse Effect. Borrower has all requisite corporate power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
this Note. All outstanding shares of the capital stock of Borrower are duly
authorized, validly issued, fully paid and non-assessable, and no holder thereof
has any enforceable right of rescission under any applicable state or federal
securities Laws. Borrower is in compliance with all Requirements of Law
applicable to its business as at present conducted, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business as at present conducted, except
where the failure so to comply, file, register, qualify or obtain exemptions
does not constitute a Material Adverse Effect.

        5.2    Authority, Compliance With Other Agreements and Instruments and
Government Regulations.    The execution, delivery and performance by Borrower
of the Note has been duly authorized by all necessary corporate action, and does
not and will not:

        (a)  Require any consent or approval not heretofore obtained of any
director, stockholder, security holder or creditor of Borrower;

        (b)  Violate or conflict with any provision of Borrower's charter,
articles of incorporation or bylaws, as applicable;

        (c)  Result in or require the creation or imposition of any Lien upon or
with respect to any Property of Borrower;

        (d)  Violate any Requirement of Law applicable to Borrower; and

        (e)  Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which Borrower is a
party or by which Borrower or any of its Property is bound or affected;

and Borrower is not in violation of, or default under, any Requirement of Law or
Contractual Obligation, or any indenture, loan or credit agreement described in
Section 5.2(e) above, in any respect that constitutes a Material Adverse Effect.

        5.3    No Governmental Approvals Required.    Except as previously
obtained or made, no authorization, consent, approval, order, license or permit
from, or filing, registration or qualification with, any Governmental Agency is
or will be required to authorize or permit under applicable Laws the execution,
delivery and performance by Borrower of the Note to which it is a Party.

        5.4    Subsidiaries    

        (a)  Each Restricted Subsidiary of Borrower is a business entity duly
formed, validly existing and in good standing under the Laws of its jurisdiction
of organization, is duly qualified to do business as a foreign organization and
is in good standing as such in each jurisdiction in which the conduct of its
business or the ownership or leasing of its Properties makes such qualification
necessary (except where the failure to be so duly qualified and in good standing
does not

4

--------------------------------------------------------------------------------

constitute a Material Adverse Effect), and has all requisite power and authority
to conduct its business and to own and lease its Properties.

        (b)  Each Restricted Subsidiary of Borrower is in compliance with all
Requirements of Law applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each such Restricted Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

        5.5    Financial Statements.    Borrower has furnished to Lender the
audited consolidated financial statements of Borrower for the Fiscal Year ended
December 31, 2001. The financial statements described in the sentence above
fairly present in all material respects the financial condition, results of
operations and changes in financial position of Borrower as of such dates and
for such periods in conformity with Generally Accepted Accounting Principles,
consistently applied.

        5.6    No Other Liabilities, No Material Adverse Changes.    Borrower
does not have any material liability or material contingent liability required
under Generally Accepted Accounting Principles to be reflected or disclosed and
not reflected or disclosed in the financial statements described in Section 5.5
above, other than liabilities and contingent liabilities arising in the ordinary
course of business since the date of such financial statements.

        5.7    Title to Property.    As of December 31, 2001, Borrower has valid
title to the Property reflected in the financial statements described in
Section 5.5 above, other than immaterial items of Property, free and clear of
all Liens, other than Permitted Encumbrances and Liens described in or permitted
by the Loan Agreement. Borrower and its Subsidiaries shall have valid title to
all material Property reflected in the financial statements described in
Section 5.5 above, other than Property subsequently sold or disposed of by
Borrower in the ordinary course of business, in each case free and clear of all
Liens, other than Permitted Encumbrances, and Liens described in or permitted by
the Loan Agreement.

        5.8    Intangible Assets.    Borrower owns, or possesses the right to
use to the extent necessary in its business, all material trademarks, trade
names, copyrights, patents, patent rights, computer software, licenses and other
Intangible Assets that are used in the conduct of its business, and no such
Intangible Asset, to the best knowledge of Borrower, conflicts with the valid
trademark, trade name, copyright, patent, patent right or Intangible Asset of
any other Person to the extent that such conflict constitutes a Material Adverse
Effect.

        5.9    Public Utility Holding Company Act.    Borrower is not a "holding
company", or a "subsidiary company" of a "holding company", or an "affiliate" of
a "holding company" or of a "subsidiary company" of a "holding company", within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

        5.10    Litigation.    Except for (a) any matter fully covered as to
subject matter and amount (subject to applicable deductibles and retentions) by
insurance as to which the insurance carrier has been notified and has not
asserted lack of subject matter coverage or reserved its right to do so, (b) any
matter, or series of related matters, involving a claim against Borrower of less
than $75,000,000, (c) matters of an administrative nature not involving a claim
or charge against Borrower and (d) matters set forth in Item 3 of Borrower's
Annual Report on Form 10-K for the Fiscal Year ended December 31, 2001, there
are no actions, suits, proceedings or investigations pending as to which
Borrower has been served or has received notice or, to the best knowledge of
Borrower threatened against or affecting Borrower or any Property of Borrower
before any Governmental Agency.

5

--------------------------------------------------------------------------------


        5.11    Binding Obligations.    This Note when executed and delivered by
Borrower will constitute the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as enforcement
may be limited by Debtor Relief Laws, Gaming Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.

        5.12    No Default.    No event has occurred and is continuing that is a
Default or Event of Default.

        5.13    ERISA    

        (a)  with respect to each Pension Plan:

          (i)  such Pension Plan complies in all material respects with ERISA
and any other applicable Laws to the extent that noncompliance could reasonably
be expected to have a Material Adverse Effect;

        (ii)  such Pension Plan has not incurred any "accumulated funding
deficiency" (as defined in Section 302 of ERISA) that could reasonably be
expected to have a Material Adverse Effect;

        (iii)  no "reportable event" (as defined in Section 4043 of ERISA) has
occurred that could reasonably be expected to have a Material Adverse Effect;
and

        (b)  Borrower has not engaged in any non-exempt "prohibited transaction"
(as defined in Section 4975 of the Code) that could reasonably be expected to
have a Material Adverse Effect.

        (c)  Borrower has not incurred or expects to incur any withdrawal
liability to any Multiemployer Plan that could reasonably be expected to have a
Material Adverse Effect.

        5.14    Regulations T, U and X, Investment Company Act.    No part of
the proceeds of any Advances hereunder will be used to purchase or carry, or to
extend credit to others for the purpose of purchasing or carrying, any Margin
Stock in violation of Regulations T, U and X. The Borrower is not and is not
required to be registered as an "investment company" under the Investment
Company Act of 1940.

        5.15    Disclosure.    No written statement made by a Senior Officer of
Borrower to the Lender in connection with this Note as of the date thereof
contained any untrue statement of a material fact or omitted a material fact
necessary to make the statement made not misleading in light of all the
circumstances existing at the date the statement was made.

        5.16    Tax Liability.    Borrower has filed all tax returns which are
required to be filed, and has paid, or made provision for the payment of, all
taxes with respect to the periods, Property or transactions covered by said
returns, or pursuant to any assessment received by Borrower, except (a) such
taxes, if any, as are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established and maintained and
(b) immaterial taxes so long as no material Property of Borrower is in jeopardy
of being seized, levied upon or forfeited.

        5.17    Hazardous Materials.    (a) Borrower at any time has not
disposed of, discharged, released or threatened the release of any Hazardous
Materials on, from or under the Real Property in violation of any Hazardous
Materials Law that would individually or in the aggregate constitute a Material
Adverse Effect, (b) to the best knowledge of Borrower, no condition exists that
violates any Hazardous Material Law affecting any Real Property except for such
violations that would not individually or in the aggregate have a Material
Adverse Effect, (c) no Real Property or any portion thereof is or has been
utilized by Borrower as a site for the manufacture of any Hazardous Materials
and (d) to the extent that any Hazardous Materials are used, generated or stored
by Borrower on any Real Property, or transported to or from such Real Property
by Borrower, such use, generation, storage and transportation are in compliance
in all material respects with all Hazardous Materials Laws.

6

--------------------------------------------------------------------------------


6.    AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

        So long as any Advance remains unpaid Borrower shall (unless Lender
otherwise consents):

        6.1    Preservation of Existence.    Preserve and maintain its existence
in the jurisdiction of its formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of its business except (a) where such authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations would not constitute a Material Adverse Effect and (b) that a
merger permitted by Section 7.3 shall not constitute a violation of this
covenant; and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of its business or
the ownership or leasing of its Properties except where the failure to so
qualify or remain qualified would not constitute a Material Adverse Effect.

        6.2    Maintenance of Properties.    Maintain, preserve and protect all
of its Properties in good order and condition, subject to wear and tear in the
ordinary course of business, and not permit any waste of its Properties, except
that the failure to maintain, preserve and protect a particular item of Property
that is not of significant value, either intrinsically or to the operations of
Borrower shall not constitute a violation of this covenant.

        6.3    Maintenance of Insurance.    Maintain liability, casualty and
other insurance (subject to customary deductibles and retentions) with
responsible insurance companies in such amounts and against such risks as is
carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which Borrower operates.

        6.4    Compliance With Laws.    Comply, within the time period, if any,
given for such compliance by the relevant Governmental Agency with enforcement
authority, with all Requirements of Law noncompliance with which constitutes a
Material Adverse Effect, except that Borrower need not comply with a Requirement
of Law then being contested by it in good faith by appropriate proceedings.

        6.5    Inspection Rights.    Upon reasonable notice, at any time during
regular business hours and as often as reasonably requested (but not so as to
materially interfere with the business of Borrower) permit the Lender, or any
authorized employee, agent or representative thereof, to examine, audit and make
copies and abstracts from the records and books of account of, and to visit and
inspect the Properties of, Borrower and to discuss the affairs, finances and
accounts of Borrower with any of its officers, managers, key employees or
accountants and, upon request, furnish promptly to the Lender true copies of all
financial information made available to the board of directors or audit
committee of the board of directors of Borrower.

        6.6    Keeping of Records and Books of Account.    Keep adequate records
and books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied, and in material
conformity with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Borrower.

        6.7    Hazardous Materials Laws.    Keep and maintain all Real Property
and each portion thereof in compliance in all material respects with all
applicable Hazardous Materials Laws and promptly notify the Lender in writing
(attaching a copy of any pertinent written material) of (a) any and all material
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened in writing by a Governmental Agency pursuant
to any applicable Hazardous Materials Laws, (b) any and all material claims made
or threatened in writing by any Person against Borrower relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials and (c) discovery by any Senior Officer of Borrower of any
material occurrence or condition on Property adjoining or in the vicinity of
such Real Property that could reasonably be expected to

7

--------------------------------------------------------------------------------


cause such Real Property or any part thereof to be subject to any restrictions
on the ownership, occupancy, transferability or use of such Real Property under
any applicable Hazardous Materials Laws.

7.    NEGATIVE COVENANTS

        So long as Advances remain unpaid, Borrower shall not (unless the Lender
otherwise consents):

        7.1    Payment of Subordinated Obligations.    Pay any principal
(including sinking fund payments) or any other amount (other than scheduled
interest payments) with respect to any Subordinated Obligation, or purchase or
redeem (or offer to purchase or redeem) any Subordinated Obligation, or deposit
any monies, securities or other Property with any trustee or other Person to
provide assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation provided that:

        (a)  Borrower may make payments of scheduled interest on any
Subordinated Obligation in accordance with the subordination terms thereof, and

        (b)  Borrower may redeem Subordinated Obligations held by Persons which
are subject to a Disqualification, provided that (i) no Default or Event of
Default then exists or would result therefrom, and (ii) after giving effect to
such redemption, Borrower is in pro forma compliance with the covenants set
forth in Sections 7.8 and 7.9.

        7.2    Disposition of Property.    Make any Disposition of any Principal
Resort Casino Properties, provided that leases and subleases of portions of a
Principal Resort Casino Property in the ordinary course of business and not
involving their gaming or lodging operations shall not be considered a
Disposition thereof.

        7.3    Mergers.    Merge or consolidate with or into any Person, except
(a) mergers and consolidations of a Restricted Subsidiary of Borrower into
Borrower or another Restricted Subsidiary of Borrower, (b) mergers and
consolidations with a Person to effect a mere change in the State or form of
organization of Borrower, (c) mergers with any Person which if acquired by
Borrower or its other Restricted Subsidiaries pursuant to Investments permitted
hereby, would be Restricted Subsidiaries, provided that the financial condition
of Borrower and its Subsidiaries are not adversely affected thereby and
(d) mergers entered into in compliance with this Section 7.3 with persons
engaged primarily in the same or a similar line of business as one or more lines
of business engaged in by Borrower and its Subsidiaries, provide that giving pro
forma effect to such mergers as of the last day of the then most recently ended
Fiscal Quarter, Borrower is in compliance with Sections 7.8 and 7.9.

        7.4    Hostile Acquisitions.    Directly or indirectly use the proceeds
of any Advances in connection with the acquisition of part or all of a voting
interest of five percent or more in any corporation or other business entity if
such acquisition is opposed by the board of directors or management of such
corporation or business entity.

        7.5    ERISA.    (a) At any time, permit any Pension Plan to (i) engage
in any non-exempt "prohibited transaction" (as defined in Section 4975 of the
Code), (ii) fail to comply with ERISA or any other applicable Laws, (iii) incur
any material "accumulated funding deficiency" (as defined in Section 302 of
ERISA), or (iv) terminate in any manner, which, with respect to each event
listed above, could reasonably be expected to result in a Material Adverse
Effect, or (b) withdraw, completely or partially, from any Multiemployer Plan if
to do so could reasonably be expected to result in a Material Adverse Effect.

        7.6    Change in Nature of Business.    Make any material change in the
nature of the business of Borrower.

        7.7    Liens and Negative Pledges.    Create, incur, assume or suffer to
exist any Lien or Negative Pledge of any nature upon or with respect to any of
its Properties, or engage in any sale and leaseback

8

--------------------------------------------------------------------------------


transaction with respect to any of its Properties, whether now owned or
hereafter acquired, except as permitted by, or contemplated under, the Loan
Agreement without giving effect to any amendments thereto that occur after the
date of this Note; provided, however, such covenants shall not include any
restrictions on the transfer of or any agreement not to encumber any equity
securities issued by any subsidiary of Borrower that is registered with or
licensed by any Mississippi or Nevada Gaming Board under applicable Gaming Laws.

        7.8    Leverage Ratio.    Permit the Leverage Ratio, as of any Fiscal
Quarter described below to be greater than the ratio set forth below opposite
that Fiscal Quarter:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

September 30, 2002   6:50:1.00 December 31, 2002   5.75:1.00 March 31, 2003  
5.50:1.00.

        7.9    Interest Charge Coverage Ratio.    Permit the Interest Charge
Coverage Ratio as of the last day of any Fiscal Quarter described below to be
less than the ratio set forth opposite that Fiscal Quarter:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Minimum Ratio

--------------------------------------------------------------------------------

September 30, 2002   2.25:1.00 December 31, 2002 and March 31, 2003   2.50:1.00.

        7.10    Certain Covenants Contingent Upon Leverage Ratio.    During each
Restricted Period, Borrower shall not:

        (a)  Make or declare any Distribution consisting of a dividend in Cash
or Cash Equivalents to Borrower's shareholders;

        (b)  Make or commit to make any Restricted Expenditure which:

          (i)  to the extent that a Trigger Date occurs prior to December 31,
2002, and when aggregated with all other Restricted Expenditures made or
committed to be made during the period between any Trigger Date and December 31,
2002, would exceed the sum of (x) $550,000,000 plus (y) the net cash proceeds to
Borrower (after transactional expenses) from the issuance of equity securities
during the period between December 1, 2001 and the date of the Restricted
Expenditure; or

        (ii)  in any event, when aggregated with all other Restricted
Expenditures made or committed to be made during such period, would exceed,
during the four consecutive Fiscal Quarter period commencing immediately
following the Trigger Date, the sum of:

        (x)  $650,000,000; plus

        (y)  the net cash proceeds to Borrower (after transactional expenses)
from the issuance of equity securities during the period between December 1,
2001 and the last day of such period, provide that to the extent that the
addition of any such net cash proceeds is required to assure compliance by
Borrower with this covenant, such net cash proceeds may be added only during the
first Fiscal Quarter when required and the three immediately succeeding Fiscal
Quarters;

        (c)  Repurchase, redeem, retire, prepay or acquire, in each case prior
to the date when due, any Subordinated Obligations, provided that Borrower may
refinance any Subordinated Obligations to the extent consummated using the
proceeds of other concurrently issued Subordinated Obligations; or

9

--------------------------------------------------------------------------------

        (d)  Enter into any Guaranty Obligation with respect to Indebtedness
which results in the aggregate principal amount of the potential liability of
Borrower Restricted Subsidiaries under such Guaranty Obligations entered into
during that Restricted Period being in excess of $100,000,000, other than
Guaranty Obligations in respect of new Indebtedness in an amount which is not
greater than existing Indebtedness directly refinanced thereby, and then only to
the extent that the refinanced Indebtedness has the benefit of similar Guaranty
Obligations.

        7.11    Investments in the Insurance Subsidiary.    Make Investments in
the Insurance Subsidiary in an amount exceeding $10,000,000 in the aggregate.

8.    INFORMATION AND REPORTING REQUIREMENTS

        8.1    Financial and Business Information.    So long as any Advance
remains unpaid Borrower shall (unless the Lender otherwise consents) at
Borrower's sole expense, deliver to the Lender the following:

        (a)  As soon as practicable, and in any event within 60 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated and consolidating balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the consolidated and
consolidating statement of operations for such Fiscal Quarter, and its statement
of cash flows for the portion of the Fiscal Year ended with such Fiscal Quarter,
all in reasonable detail. Such financial statements shall be certified by a
Senior Officer of Borrower as fairly presenting the financial condition, results
of operations and cash flows of Borrower and its Subsidiaries in accordance with
Generally Accepted Accounting Principles (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;

        (b)  As soon as practicable, and in any event within 45 days after the
end of each Fiscal Quarter, a Pricing Certificate setting forth a preliminary
calculation of the Leverage Ratio as of the last day of such Fiscal Quarter, and
providing reasonable detail as to the calculation thereof, which calculations
shall be based on the preliminary unaudited financial statements of Borrower for
such Fiscal Quarter, and as soon as practicable thereafter, in the event of any
material variance in the actual calculation of the Leverage Ratio from such
preliminary calculation, a revised Pricing Certificate setting forth the actual
calculation thereof;

        (c)  As soon as practicable, and in any event within 105 days after the
end of each Fiscal Year, (i) the consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the
consolidated and consolidating statements of operations, shareholders' equity
and cash flows, in each case of Borrower and its Subsidiaries for such Fiscal
Year, in each case as at the end of and for the Fiscal Year, all in reasonable
detail. Such financial statements shall be prepared in accordance with Generally
Accepted Accounting Principles, consistently applied, and such consolidated
balance sheet and consolidated statements shall be accompanied by a report of
one of the five largest public accounting firms in the United States of America
or other independent public accountants of recognized standing selected by
Borrower and reasonably satisfactory to Lender, which report shall be prepared
in accordance with generally accepted auditing standards as at such date, and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any other qualification or exception determined by the Lender in
its good faith business judgment to be adverse to the interests of Lender. Such
accountants' report shall be accompanied by a certificate stating that, in
making the examination pursuant to generally accepted auditing standards
necessary for the certification of such financial statements and such report,
such accountants have obtained no knowledge of any Default or, if, in the
opinion of such accountants, any such Default shall exist, stating the nature
and status of such Default, and stating that such accountants have reviewed
Borrower's financial calculations as at the end of such Fiscal Year (which shall
accompany such certificate) under Sections 7.8 and 7.9, have read such Sections
(including the definitions of all defined terms used therein) and that nothing

10

--------------------------------------------------------------------------------




has come to the attention of such accountants in the course of such examination
that would cause them to believe that the same were not calculated by Borrower
in the manner prescribed by this Note;

        (d)  As soon as practicable, and in any event within 45 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of Borrower and its Subsidiaries, all
in reasonable detail;

        (e)  Promptly after request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower by
independent accountants in connection with the accounts or books of Borrower or
any of its Subsidiaries, or any audit of any of them;

        (f)    Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Banks pursuant to other provisions of this
Section;

        (g)  Promptly after request by the Lender, copies of the Nevada
"Regulation 6.090 Report" and "6-A Report";

        (h)  Promptly after request by the Lender, copies of any other report or
other document that was filed by Borrower or any of its Subsidiaries with any
Governmental Agency (other than any report regarding Tracinda Corporation or
individuals associated with Tracinda Corporation, Borrower and its Subsidiaries
and their confidential business or financial information);

        (i)    As soon as practicable, and in any event within ten Banking Days
after a Senior Officer of Borrower becomes aware of the occurrence of any
(i) "reportable event" (as such term is defined in Section 4043 of ERISA) or
(ii) "prohibited transaction" (as such term is defined in Section 406 of ERISA
or Section 4975 of the Code) in connection with any Pension Plan or any trust
created thereunder, telephonic notice specifying the nature thereof, and, no
more than five Banking Days after such telephonic notice, written notice again
specifying the nature thereof and specifying what action Borrower or any of its
Subsidiaries is taking or proposes to take with respect thereto, and, when
known, any action taken by the Internal Revenue Service with respect thereto;

        (j)    As soon as practicable, and in any event within two Banking Days
after a Senior Officer of Borrower becomes aware of the existence of any
condition or event which constitutes a Default or Event of Default, telephonic
notice specifying the nature and period of existence thereof, and, no more than
two Banking Days after such telephonic notice, written notice again specifying
the nature and period of existence thereof and specifying what action Borrower
or its Subsidiaries are taking or propose to take with respect thereto;

        (k)  Promptly upon a Senior Officer of Borrower becoming aware that
(i) any Person has commenced a legal proceeding with respect to a claim against
Borrower or any of its Subsidiaries that is $5,000,000 or more in excess of the
amount thereof that is fully covered by insurance, (ii) any creditor or lessor
under a written credit agreement or material lease has asserted a default
thereunder on the part of Borrower or any of its Subsidiaries, (iii) any Person
has commenced a legal proceeding with respect to a claim against Borrower or any
of its Subsidiaries under a contract that is not a credit agreement or material
lease in excess of $25,000,000 or which

11

--------------------------------------------------------------------------------




otherwise may reasonably be expected to result in a Material Adverse Effect,
(iv) any labor union has notified Borrower of its intent to strike Borrower or
any of its Subsidiaries on a date certain and such strike would involve more
than 100 employees of Borrower or its Subsidiaries, or (v) any Gaming Board has
indicated its intent to consider or act upon a License Revocation or a fine or
penalty of $1,000,000 or more with respect to Borrower or any of its
Subsidiaries, a written notice describing the pertinent facts relating thereto
and what action Borrower or its Subsidiaries are taking or propose to take with
respect thereto;

        (l)    As soon as practicable, and in any event by the thirtieth day in
the next following month, an operating revenue report for the preceding calendar
month with respect to each operating casino property of Borrower and its
Subsidiaries (including the Australia Companies), segmented for each such casino
property and otherwise in a form reasonably acceptable to the Lender, together
with a written narrative statement discussing any significant trends reflected
therein signed by a Senior Officer of Borrower;

        (m)  Promptly following any Senior Officer of Borrower or any becoming
aware of any change in the credit ratings assigned by Moody's or S&P to the
credit facilities provided hereunder (whether senior secured or senior
unsecured) written notice of such change and, if the same will result in a
revision to the Debt Rating, a revised Pricing Certificate setting forth the
revised Debt Rating; and

        (n)  Such other data and information as from time to time may be
reasonably requested by the Lender.

        8.2    Compliance Certificates.    So long as any Advances remain
unpaid, Borrower shall, at its sole expense, deliver to Lender concurrently with
the financial statements required pursuant to Sections 8.1 (a) and 8.1
(c) Compliance Certificates signed by a Senior Officer of Borrower.

9.    DEFAULT INTEREST RATE

        In the event of a default as defined in this Note, at the option of
Lender, for so long as the default exists, interest on the outstanding principal
balance hereof shall accrue and will be paid at the rate in effect from time to
time hereunder plus an additional 2% per annum, not to exceed, however, the
maximum rate permitted by law ("Default Interest Rate").

10.    INTEREST RATE COMPUTATION/APPLICATION OF PAYMENTS

        10.1 All interest calculated under this Note shall be computed on the
basis of a year consisting of 360 days but applied to the actual number of days
elapsed (actual /360).

        10.2 All payments shall be applied first to the payment of accrued
interest; then to prepayment charges, if any; then to the payment of the
principal sum; provided, however, Lender may elect to apply such payments in any
other order it deems appropriate. Funds shall be deemed received by Lender on
the next business day if not received by 2:00 P.M. local time at the location
where payments hereunder are to be made.

11.    PLACE OF PAYMENT

        All payments shall be made to Lender at the address on the interest
billing statement provided by Lender or at the address of Lender set forth at
the beginning of this Note, at any branch of Lender, or such other place as
Lender may from time to time designate in writing.

12.    RIGHT OF SETOFF

        If a default (as described in Section 13 below) has occurred and is
continuing, Lender may exercise its rights under Article 9 of the Uniform
Commercial Code and other applicable laws and, to the extent permitted by
applicable laws, apply any funds in any deposit account maintained with Lender
by Borrower against the obligations of Borrower to Lender under this Note.

12

--------------------------------------------------------------------------------


13.    DEFAULT

        In the event of (i) a default in the payment of any amount due hereunder
on the due date; or (ii) a default in the performance of any non-monetary
obligation or non-monetary covenant contained herein; or (iii) the occurrence of
an uncured Event of Default under the Loan Agreement (as amended from time to
time), then, at the election of Lender, without further notice, the unpaid
principal sum, together with accrued and unpaid interest thereon, evidenced by
this Note, shall at once become due and payable and shall bear interest at the
Default Interest Rate, and the Lender shall have the right to pursue all
remedies available to it at law or in equity.

14.    WAIVERS

        Except as herein provided, Borrower and all others who may become liable
for all or part of the principal balance hereof or for any obligations of
Borrower to Lender or the holder hereof (a) jointly and severally, forever waive
presentment, protest and demand, notice of protest, demand and dishonor and
non-payment of this Note, and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of the payment of this Note,
(b) agree that the time of payment of the debt or any part thereof may be
extended from time to time without modifying or releasing the liability of
Borrower or any other such parties; and (c) agree that time is of the essence.
Borrower agrees to pay all costs of collection when incurred, whether suit be
brought or not, including reasonable attorneys' fees and costs of suit and
preparation therefore. If suit is brought, Borrower shall pay reasonable
attorneys' fees incurred at trial, on appeal, or in any bankruptcy proceeding.
Borrower further agrees to perform and comply with each of the covenants,
conditions, provisions and agreements of Borrower contained in this Note. It is
expressly agreed by Borrower that the failure on the part of Lender to exercise
any of its rights hereunder shall not operate to release, discharge, modify,
change or affect the original liability under this Note either in whole or in
part.

15.    COMPLIANCE

        Borrower agrees that (1) this instrument and the rights and obligations
of all parties hereunder shall be governed by and construed under the laws of
the State of Nevada, and (2) the obligations evidenced by this Note is an
exempted transaction under the Truth-In-Lending Act, 15 U.S.C. Section 1601, et.
seq. If any provision of this Note shall be illegal or unenforceable, such
provision shall be deemed canceled to the same extent as though it never had
appeared therein, but the remaining provisions shall not be affected thereby.

16.    NOTICES

        Whenever Lender or Borrower desires to give any notice to the other, it
shall be sufficient for all purposes if such notice is personally delivered or
sent by registered or certified United States mail, postage prepaid, addressed
to the intended recipient at the address listed at the beginning of this Note
for Borrower, or such other address as hereafter specified in writing, and for
Lender at the address listed at the beginning of this Note, or such other
address as hereafter specified in writing.

17.    INTEREST NOT TO EXCEED MAXIMUM ALLOWED BY LAW

        If from any circumstances whatsoever, by reason of acceleration or
otherwise, the fulfillment of any provision of this Note involves transcending
the limit of validity prescribed by any applicable usury statute or any other
applicable law, with regard to obligations of like character and amount, then
the obligations to be fulfilled will be reduced to the limit of such validity as
provided in such statute or law, so that in no event shall any exaction be
possible under this Note in excess of the limit of such validity.

18.    SUCCESSORS AND ASSIGNS

        All rights, powers, privileges and immunities herein granted to Lender
shall extend to its successors and assigns and any other legal holder of this
Note, with full right by Lender to assign and/or sell same.

13

--------------------------------------------------------------------------------


19.    NON-INVOLVEMENT OF CERTAIN PARTIES

        Lender hereby acknowledges that neither Kirk Kerkorian nor Tracinda
Corporation, individually or collectively, is a party to this Note. Lender
further acknowledges that neither Mr. Kerkorian nor Tracinda Corporation shall
have any liability whatsoever with respect to this Note. Accordingly, Lender
hereby agrees that in the event (i) there is any alleged breach or default by
Borrower under this Note, or (ii) Lender has or may have any claim arising from
or relating to this Note, neither Lender nor any party claiming through Lender
(to the extent permitted by applicable law), shall commence any proceedings or
otherwise seek to impose any liability whatsoever against Mr. Kerkorian or
Tracinda Corporation by reason of such alleged breach, default or claim.

20.    SECURITY IN COLLATERAL/RELEASE AND WAIVER

        Subject to applicable Gaming Laws, Borrower hereby agrees to grant
perfected Liens in the Collateral to Secure the Advances. Simultaneously
therewith, Lender hereby agrees to immediately waive the provisions of the
preceding sentence and forever release any and all such Liens in the Collateral
relating to the Advances granted under this Section 20.

21.    GAMING BOARDS

        Lender agrees to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over Borrower and its
Subsidiaries, including the provision of such documents or other information as
may be requested by any such Gaming Board relating to Borrower or any of its
Subsidiaries or to this Note.

22.    WAIVER OF JURY TRIAL

        BORROWER, BY SIGNING BELOW, AND LENDER, BY ACCEPTING THIS NOTE, HEREBY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO
THIS NOTE AND TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS HEREUNDER OR
THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING
THEREFROM OR CONNECTED THERETO. BORROWER AND LENDER EACH REPRESENTS TO THE OTHER
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

23.    STATUTORY NOTICE

        Notwithstanding the acknowledgment set forth above that this Note shall
be governed by Nevada law, the following notice is hereby given:

        UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND COMMITMENTS MADE BY
LENDER AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY
LENDER TO BE ENFORCEABLE.

    BORROWER:     MGM MIRAGE
 
 
By:
/s/  JAMES J. MURREN      

--------------------------------------------------------------------------------

    Its: President and Chief Financial Officer

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1

